Order issued November 29. 2012




                                         In The
                                 Qitntrt if Aj.ra1
                      Fifth Uiitritt uf                 xa at )a1kui
                                  No. 05-10-00286-CV


                   CARDiAC PERFUSION SERViCES, INC. AND
                  MICHAEL JOUBRAN, Appellants/Cross-Appellees

                                           V.

                    RANDALL HUGHES, Appeflee/Cross-Appellant


                                        ORDER




      The Motion for Rehearing En Banc filed by appellant is hereby DENIED.
                                                    /         /
                                                /       ,/               / .7       7

                                                    / /            /7
                                                              /                         )   .




                                                7         (                     -‘          /‘-t
                                                    EL1ZAFETH LANG-M1ERS        7
                                                    JUSTICE